 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    PATRICK L. RICHARDSON,                             No. 2:18-cv-3250 GGH P
11                        Petitioner,
12            v.                                         ORDER
13    UNKNOWN,
14                        Respondent.
15

16          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

17   corpus pursuant to 28 U.S.C. § 2254. Petitioner has not, however, filed an in forma pauperis

18   affidavit or paid the required filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a). Petitioner

19   will be provided the opportunity to either submit the appropriate affidavit in support of a request

20   to proceed in forma pauperis or submit the appropriate filing fee.

21          Rule 2 of the Rules Governing Section 2254 Cases provides that the petition: “shall

22   specify all the grounds for relief which are available to the petitioner and of which he has or by

23   the exercise of reasonable diligence should have knowledge and shall set forth in summary form

24   the facts supporting each of the grounds thus specified.” Rule 2(c), Rules Governing Section

25   2254 Cases. Petitioner must also clearly state the relief sought in the petition. Id. Additionally,

26   the Advisory Committee Notes to Rule 4 explains that “notice pleading is not sufficient, for the

27   petition is expected to state facts that point to a real possibility of constitutional error.” Advisory

28   Committee Notes to Rule 4; see Blackledge v. Allison, 431 U.S. 63, 75, n.7 (1977).
                                                         1
 1          Here, the petition states in its entirety the following: The above named petitioner hereby
 2   appeals the lower court(s) decision in this matter. The attached paper works explain the
 3   vicissitudes of this case. At this point petitioner seeks reprieve at the District Court level. Please
 4   see attached.” ECF No. 1 at 1. Instead of identifying his claims, petitioner refers the reader to the
 5   attached exhibits. Petitioner may not simply refer the court and respondent to a 39-page filing.
 6          The petition fails to comply with Rule 2(c), Rules Governing Section 2254 Cases.
 7   Therefore, the petition is dismissed with leave to amend. Rule 4, Rules Governing Section 2254
 8   Cases. In the amended petition, petitioner must set forth each claim for relief and summarize the
 9   facts he alleges support each of the identified claims.
10          Finally, petitioner is not required to append exhibits to his petition. However, to avoid
11   duplication on the court’s docket, if petitioner wishes to append the exhibits from his original
12   petition (ECF No. 1) to his amended petition, he may ask the Clerk of the Court to do so.
13          Accordingly, IT IS HEREBY ORDERED that:
14          1. Petitioner shall submit, within thirty days from the date of this order, an affidavit in
15   support of his request to proceed in forma pauperis or the appropriate filing fee; petitioner’s
16   failure to comply with this order will result in a recommendation that this action be dismissed;
17   and
18          2. Petitioner’s application for writ of habeas corpus is dismissed with leave to amend
19   within thirty days from the date of this order;1
20          3. Any amended petition must bear the case number assigned to this action and the title
21   “Amended Petition”; and
22          4. The Clerk of the Court is directed to send petitioner the court’s form application for
23   writ of habeas corpus and a copy of the in forma pauperis form used by this district.
24   Dated: January 3, 2019
                                                   /s/ Gregory G. Hollows
25                                         UNITED STATES MAGISTRATE JUDGE
26

27
     1
       By setting this deadline the court is making no finding or representation that the petition is not
28   subject to dismissal as untimely, or that habeas corpus is applicable in any event.
                                                        2
